Dismissed and Opinion filed October 9, 2003








Dismissed and Opinion filed October 9, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00994-CV
____________
 
GLADYS M. HOUSE and FREEDMEN=S TOWN ASSOCIATION, INC., Appellants
 
V.
 
KIMBERLY THOMAS, FELICIA DICKENS,
and MARJORIE WEBB,
Appellees
 

 
On Appeal from the
County Civil Court at Law No.
Two
Harris County, Texas
Trial Court Cause No. 765,263
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed May 13, 2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellants did not make arrangements
to pay for the record.  




On September 11, 2003, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.  All pending motions are denied as moot.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 9, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.